Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 1 of 12 Pageid#: 1517



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

   MICHAEL DERRICK EDWARDS,                          )
            Plaintiff,                               )           CASE NO. 7:19CV00324
                                                     )
   v.                                                )           MEMORANDUM OPINION
                                                     )
   BARRY KANODE, ET AL.,                             )           By: Hon. Glen E. Conrad
            Defendants.                              )           Senior United States District Judge


          In this civil rights action under 42 U.S.C. § 1983, plaintiff Michael Derrick Edwards, a

   Virginia Department of Corrections (“VDOC”) inmate proceeding pro se, alleges that defendants

   Beverly Witt, a registered nurse (“RN”), and Deborah Ball, a nurse practitioner (“NP”), acted with

   deliberate indifference to his serious medical needs. After review of the record, the court

   concludes that the motion for summary judgment filed by NP Ball and RN Witt must be denied in

   part and granted in part.

                                                    I.

          Edwards alleges that on November 27, 2018, at River North Correctional Center (“River

   North”), he was involved in an altercation with prison officials, who engaged a patrol dog that bit

   him in several places. After maintaining Edwards in restraints all night, on the morning of

   November 28, 2018, the River North doctor examined Edwards, who was then transported to Red

   Onion State Prison (“Red Onion”). Edwards alleges that when he arrived at Red Onion around

   12:30 p.m., “the entire left side of his face and head was bruised, bloody, swollen, his left eye was

   completely swollen closed, [he] had a cut on his right eyebrow, cuts, bruises and swelling to both

   hands and wrists, both lips busted and dog bites on right leg, thigh, and back.” Second Amend.

   Compl. (“Compl.”) 7, ECF No. 126. Edwards claims that defendants NP Ball and RN Witt acted

   with deliberate indifference by denying him adequate medical care for some of these conditions

   for nearly four months.
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 2 of 12 Pageid#: 1518



           Defendants NP Ball and RN Witt have filed a motion to dismiss on the ground of qualified

   immunity and a motion for summary judgment, supported by affidavits and medical records.1

   Edwards has responded, making these matters ripe for disposition.

                                                            II.

                                                           A.

           A court should grant summary judgment only when the pleadings and the record reveal

   that “there is no genuine dispute as to any material fact and the movant is entitled to a judgment

   as a matter of law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-

   23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine dispute of fact

   exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

   party.” Anderson, 477 U.S. at 248. In considering a motion for summary judgment, the court

   must view the facts and the reasonable inferences to be drawn from the facts in the light most

   favorable to the party opposing the motion. Id. at 255. “Because credibility determinations, the

   weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

   functions, not those of a judge,” the court’s inquiry on summary judgment must be “whether the

   evidence in this case presents a sufficient disagreement to require submission to a jury or whether

   it is so one-sided that one party must prevail as a matter of law.” McAirlaids, Inc. v. Kimberly-

   Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014). 2




            1
               The court notes that because the defendants’ motion to dismiss on the ground of qualified immunity relies
   on evidence outside the pleadings, offered in support of their summary judgment motion, the court finds the motion
   to dismiss to be subsumed into the separate motion for summary judgment under Rule 56 of the Federal Rules of Civil
   Procedure. Moreover, because the court herein finds material facts in dispute as to NP Ball, her qualified immunity
   defense cannot be decided at this stage of the proceedings. See Willingham v. Crooke, 412 F.3d 553, 559 (4th Cir.
   2005) (holding genuine question of material fact related to reasonableness of official’s action or inaction precludes
   summary judgment on qualified immunity grounds).
          2
            The court has omitted internal quotation marks, alterations, and/or citations here and throughout this
   memorandum opinion, unless otherwise noted.

                                                            2
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 3 of 12 Pageid#: 1519



            To state a claim under § 1983, 3 a plaintiff must allege “the violation of a right secured by

   the Constitution and laws of the United States, and must show that the alleged deprivation was

   committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

   An inmate’s Eighth Amendment protections against cruel and unusual punishment include a right

   to the medical care necessary to address his serious medical needs. Estelle v. Gamble, 429 U.S.

   97, 103-04 (1976). Specifically, a prison official’s “deliberate indifference to an inmate’s serious

   medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Jackson

   v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).

            The first, medical need portion of this legal standard is objective. It requires showing that

   the inmate’s medical condition is, objectively, “serious—one that has been diagnosed by a

   physician as mandating treatment or one that is so obvious that even a lay person would easily

   recognize the necessity for a doctor’s attention.” Id. A medical condition is “objectively serious

   when it would result in further significant injury or unnecessary and wanton infliction of pain if

   not treated.” Formica v. Aylor, 739 F. App’x 745, 755 (4th Cir. 2018).

            The second, deliberate indifference portion of the Eighth Amendment standard is

   subjective. The plaintiff must show, by direct or circumstantial evidence, that each defendant,

   subjectively, knew of and disregarded an excessive risk to inmate safety or health. Farmer v.

   Brennan, 511 U.S. 825, 837 (1994). The evidence must support findings that each defendant was

   “aware of facts from which the inference could be drawn that a substantial risk of serious harm

   exist[ed], and that she “also dr[e]w the inference.” Id. While the inmate need not show the prison

   official “acted or omitted to act for the very purpose of causing harm or with knowledge that harm

   will result,” the inmate must show “more than mere negligence.” Id. at 835. Similarly, an inmate’s

   mere disagreement with “questions of medical judgment” as to the appropriate care for the


            3
              Although the introduction of Edwards’ complaint mentions state tort claims, the only specific tort claim he
   describes in the pleading is assault and battery by officers involved in the altercation at River North.
                                                               3
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 4 of 12 Pageid#: 1520



   plaintiff’s condition will not support a finding of deliberate indifference. See Russell v. Sheffer,

   528 F.2d 318, 319 (4th Cir. 1975). An inmate has no “constitutional right to the treatment of his

   choice,” so long as the medical treatment provided was “adequate to address the prisoner’s serious

   medical need.” De’lonta v. Johnson, 708 F.3d 520, 526 (4th Cir. 2013); Bowring v. Godwin, 551

   F.2d 44, 48 (4th Cir. 1977) (holding that essential test for constitutionally required medical care

   “is one of medical necessity and not simply that which may be considered merely desirable”).

                                                    B.

          The parties mostly agree on the sequence of events related to Edwards’ requests for medical

   attention and the medical examinations, tests, referrals, and treatment provided to him at Red

   Onion. See gen. Mem. Supp. Mot. Summ. J., ECF No. 109. The doctor at River North prescribed

   the antibiotic medication Augmentin and recommended follow up for possible delayed signs of

   head injury. On November 28, 2018, at Red Onion, NP Ball ordered Augmentin, twice per day

   for ten days, and follow up evaluation of a possible head injury and other injuries received at River

   North. See id. Ex. 2, Ball Decl. ¶ 26 and Attach. at 35, ECF No. 109-2.

          On the morning of November 29, 2018, NP Ball performed a medical assessment on

   Edwards. She noted that he was able to open his mouth without difficulty; his left upper eyelid

   was swollen and subconjunctival hemorrhage was visible in both eyes; his right hand was swollen,

   and he exhibited decreased range of motion in that hand; he had a one-centimeter closed laceration

   on his right eyebrow area; his pupils were equal, round, and reactive to light and accommodation;

   and the range of motion in his arms and legs was within normal limits. She recorded that Edwards

   denied having any abdominal pain or problems with the skin on his lower extremities. NP Ball

   also noted that Edwards “had no vision changes per [his] report.” Ball Decl. Attach. at 36. She

   ordered an X ray of Edwards’ right hand and an X ray of his facial bones because of the bruising

   of his mid lower eye orbits, swelling of his left upper eyelid, and the presence of subconjunctival


                                                    4
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 5 of 12 Pageid#: 1521



   hemorrhages. Finally, NP Ball reported that no acute neuro deficits were present and that Edwards

   was to elevate his right hand as needed.

           X rays of Edwards’ right hand and facial bones were performed on December 4, 2018. On

   December 6, 2018, NP Ball reviewed and signed off on the hand X ray report, which found no

   acute fracture or dislocation and no focal soft tissue findings. On December 13, 2018, NP Ball

   signed off on the facial X ray report, which found no definite or displaced facial fracture. The

   report noted, however, that “[p]lain films cannot evaluate intracranial pathology, CT if concern.”

   Ball Decl. at ¶¶ 29, 31. The record does not indicate that NP Ball ordered any follow up

   examinations or prescribed any further treatment for Edwards for more than two months.

           Edwards’ evidence is that when NP Ball examined him on November 29, 2018, some

   unspecified injuries were still bleeding and swollen, but she offered no medical care other than

   ordering X rays. He states that he told her he had pain throughout his body from being in restraints

   so long, that “his hands and wrists were giving him pain and numb of feeling along with the dog

   bites, both eyes were giving him pain, and he couldn’t see out of the left one” as it was swollen

   shut.” Compl. 7, ECF No. 126. NP Ball allegedly told him to wait a month or two for his

   symptoms to resolve. Edwards complains that NP Ball lied in her notes by failing to list his reports

   of pain from being in restraints and that she refused to prescribe pain medication. He alleges that

   NP Ball failed to refer him to see an optometrist and the regional physician. Edwards also states

   that NP Ball did not assess him for neurological deficits and that despite her lack of neurology

   expertise and her failure to conduct a proper examination of his condition, she reported that he had

   no acute neurological deficits and failed to refer him to see a neurologist. 4




           4
              Edwards also complains that NP Ball’s affidavit submitted with the motion for summary judgment is not
   notarized. NP Ball later filed the properly executed and notarized signature page of her declaration on February 3,
   2020. See ECF No. 117.

                                                           5
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 6 of 12 Pageid#: 1522



          The court concludes that the evidence in the record as to the injuries and symptoms

   Edwards exhibited at Red Onion presents issues of fact for trial regarding the objective portion of

   the constitutional standard. Indeed, it is undisputed that after the altercation on November 27,

   2018, nurses and a doctor at River North determined that Edwards’ injuries warranted medical

   treatment there, in addition to follow up care at Red Onion. Jackson, 775 F.3d at 178. Moreover,

   Edwards describes his complaints of pain to NP Ball. Formica, 739 F. App’x at 755.

          The court also concludes that on the current record, Edwards’ evidence about NP Ball’s

   treatment decisions and notes about the November 29, 2018, examination and thereafter, taken in

   the light most favorable to him, present material disputes of fact for trial on deliberate indifference.

   Clearly, NP Ball did not ignore Edwards’ injuries that day. She performed and documented a

   thorough assessment of his condition and ordered X rays of his hand and face to assist in

   determining future treatment needs. However, despite Edwards’ reports of widespread pain, NP

   Ball did not prescribe pain medication or other pain-relieving treatments. She also did not refer

   Edwards to the prison physician, an optometrist, or a neurologist regarding his pain, his obviously

   injured eyes, and his reports of numbness. According to Edwards, NP Ball merely advised

   Edwards to give these conditions time to resolve.

          Records detailed herein indicate that NP Ball next evaluated Edwards two and a half

   months later, on February 14, 2019, for complaints in late January 2019 of continuing pain,

   numbness, and visual problems. When NP Ball examined Edwards, he was already on the list to




                                                      6
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 7 of 12 Pageid#: 1523



   see the regional physician. 5 NP Ball also referred him to the optometrist, but she did not provide

   treatment expressly designated to address his pain or numbness. On March 4, 2019, an optometrist,

   Dr. Cline, evaluated Edwards for his vision complaints, diagnosed floaters in both eyes, and

   ordered follow up in one month. At a second evaluation of Edwards on March 18, 2019, Dr. Cline

   reached the same diagnosis and prescribed two different eye drops. Edwards saw the regional

   physician, Dr. Fox, on March 20, 2019. Dr. Fox diagnosed Edwards’ subjective hand complaints

   as chronic hand pain from dog bites received in November 2018 and, over the next several weeks,

   the doctor prescribed various pain medications for Edwards to try to address the issue.

            Based on this evidence, the court finds disputes of fact on which Edwards may be able to

   persuade a jury that NP Ball knew that Edwards was suffering, and would continue to suffer, pain

   and possibly other visual or neurological effects because of her actions or inactions on November

   29, 2018, and in the days and weeks thereafter. 6 He may be able to show that NP Ball knew the

   care she provided at that first exam was inadequate to address some of his immediate and serious

   medical needs. De’lonta, 708 F.3d at 526. Moreover, Edwards may be able to show that he

   suffered prolonged, serious medical conditions because of NP Ball’s decisions to delay treatment

   for pain, referral to the prison physician, and referral to specialists for treatment of his eyes and

   numbness. “[D]elaying access to medical care” may constitute deliberate indifference. See Smith


            5
                 Edwards contends that the defendants have misrepresented when he was placed on the list to see the
   regional physician. This claim is contrary to the record, which indicates that Nurse Yates placed Edwards on the list
   to see the regional physician on January 30, 2019. RN Witt informed him on February 5, 2019, that he was also on
   the list to see NP Ball, and Nurse Jessee informed him on February 11, 2019, that he was on the list to see the regional
   physician. Before the doctor’s appointment could occur, NP Ball saw and evaluated Edwards on February 14, 2019,
   and again on February 21, 2019, for flu-like symptoms. These interim remedy form responses and examinations do
   not prove that during this time period, Edwards was not also on the list to see the physician, as the warden stated in a
   February 27, 2019, Regular Grievance response, as RN Witt informed him on March 4, 2019, and as Nurse Anderson
   informed him on March 19, 2019.
            6
               Edwards alleges that in January 2019 he filed several requests for sick call that were ignored. See Compl.
   7, ECF No. 126. He fails to state facts concerning the dates on which he filed these requests, the specific medical
   complaints they presented, or how NP Ball or RN Witt received notice of such complaints or requests. Because
   Edwards fails to present evidence on which he could prove that these defendants, personally, were notified of or
   ignored any request for medical care during December 2018 or January 2019, the court has not construed the complaint
   as raising any such claim against them.
                                                              7
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 8 of 12 Pageid#: 1524



   v. Smith, 589 F.3d 736, 739 (4th Cir. 2009) (citing Estelle, 429 U.S. at 104–05). In such cases, in

   addition to establishing that his medical need was objectively serious, a plaintiff must usually show

   that the delay in providing medical care caused him to suffer “substantial harm.” See, e.g., Webb

   v. Hamidullah, 281 F. App’x. 159, 166 (4th Cir. 2008); Shabazz v. Prison Health Servs., Inc., No.

   3:10CV190, 2012 WL 442270, at *5 (E.D. Va. Feb. 9, 2012). “The substantial harm requirement

   may be satisfied by lifelong handicap, permanent loss, or considerable pain.” Shabazz, 2012 WL

   442270, at *5 (citing other cases). Finding material factual disputes as to the alleged delays in

   treatment, based on the current record, the court will deny NP Ball’s motion for summary

   judgment.

                                                             C.

          Edwards contends that RN Witt denied him adequate medical care in the aftermath of the

   dog bite incident. Specifically, he accuses RN Witt of merely repeating, and thus covering up for,

   NP Ball’s inaccurate reports finding that Edwards had no acute neuro deficits.

          Two months after NP Ball’s first evaluation of Edwards on November 29, 2018, the inmate

   filed an Emergency Grievance, received by the Red Onion medical staff on January 30, 2019. It

   stated: “My eye (left eye) has gone dim & I see white flashes in my right eye. My hands, wrist,

   leg & back all are numb of feeling. I sent numerous sick call request explaining this problem. I

   need medical attention.” Mem. Supp. Mot. Summ. J. Ex. 1, Witt Decl. ¶ 32 and Attach. 39, ECF

   No. 109-1. A few hours later, nurse Yates evaluated Edwards and noted his report of continuing

   numbness and pain in his hands, legs, back, and face from the altercation in November 2018.7

   Nurse Yates’ assessment found that Edwards was alert and oriented times three, his respirations

   were even and unlabored, and he had a stable gait to the cell door. Nevertheless, she referred him

   to NP Ball for evaluation and had him added to the “MD list.” Witt Dec. Attach. at 40.



          7
              Nurse Yates is not a defendant in this case.
                                                             8
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 9 of 12 Pageid#: 1525



           Also on January 30, 2019, Edwards submitted an Informal Complaint, stating:

                   . . . I put an Emergency Grievance in due to the fact I was experiencing the
           following medical problems—my left eye went dim (dark) I [am] seeing white
           flashes in my right eye, my back, wrist, hands are all numb of feeling. I had to stop
           nurse Yates & tell her that I needed medical assistance. She then stated she don’t
           have time for this. I told her about the problems I was experiencing. She only took
           my temperature & blood pressure telling me she not going to do anything for me
           because I should of [sic] never put my hands on staff. I got a[n] x-ray that’s it. I
           told her the x-ray is to see if bones are broken not nerve damage. She just repeated
           I should of [sic] never put my hands on staff. There isn’t anything she could do.
           She not going to refer me to the doctor. She never checked none of the injuries I
           told her about. Camera footage supports this complaint. I am still in need of
           medical attention. This incident occurred between 2:20 p.m. and 2:30 p.m.

   Id. at 41. On February 5, 2019, RN Witt responded to this Informal Complaint as follows: “You

   were assessed by D. Ball NP on 11/29/18. You were assessed on 1/30/19 by nurse Yates and you

   are on the list to see practitioner.” Id.

           On January 31, 2019, Edwards submitted a second Informal Complaint, complaining that

   nurse Yates had failed to provide him with medical treatment on January 30, 2019. On February

   16, 2019, RN Witt responded to Edwards’ complaint, stating: “Yates RN did a sick call on you on

   1/30/19 and you are on list to see practitioner. 2/14/19—you were seen by D. Ball NP 2/14/19.

   No acute neuro deficits (altercation in 11/2018 @ RNCC). Refer to eye MD.” Witt Decl. at ¶ 35

   and Attach. at 42.

           On January 31, 2019, at approximately 7:52 a.m., Edwards submitted an Emergency

   Grievance addressed to “Chief Warden/Asst Warden,” complaining:

           Around 7:40-7:45 AM while D. Yates was conducting pill pass I told her I needed
           medical assistance for the following injuries: my left eye went dim, my right eye
           white flashes, and both of my hands and wrist[s], leg, thigh and back are numb of
           feeling. I was denied medical assistance. The above injuries constitute as
           immediate risks of serious personal injury and irreparable harm. I am still in need
           of medical assistance.




                                                    9
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 10 of 12 Pageid#: 1526



   Id. at 43. On January 31, 2019, at approximately 10:20 a.m., nurse Yates responded to Edwards’

   Emergency Grievance, stating that his issues did not meet the definition for an emergency because

   he had already been assessed for these issues.

          On February 7, 2019, Edwards submitted a Regular Grievance, repeating his complaints

   from the January 30, 2019, Informal Complaint. On February 16, 2019, in response to Edwards’

   Regular Grievance, RN Witt referred to her response to his related Informal Complaint. The Level

   I response to Edwards’ Regular Grievance issued on March 5, 2019. It referenced RN Witt’s

   responses about records indicating that Edwards had been assessed by nurse Yates on January 30,

   2019; he was referred to be seen by the nurse practitioner; and he was examined by NP Ball on

   February 14, 2019, who noted that there were no acute neuro deficits present and referred him to

   the eye doctor. Based on these records, the Regular Grievance was ruled to be unfounded.

          On February 11, 2019, at approximately 11:00 a.m., Edwards submitted an Emergency

   Grievance, stating:

          I am still suffering from the following injuries: my eye (left eye) is dimmer than
          the right and is starting to pain me. My right eye is having white flashes. My hands,
          wrist, back, leg and thigh are numb of feeling around the dog bites. Where the
          handcuffs were tighten[ed] around my wrist I been suffering from this since 11-28-
          18. It’s been almost 2 weeks and I still haven’t seen the L.P.N. for these problems.

   Id. at 47. On February 11, 2019, at approximately 3:38 p.m., nurse Jessee responded that Edwards’

   grievance did not meet the definition for an emergency because he had already been assessed by a

   nurse and was on the list to see the doctor.

          As stated, on February 14, 2019, at 9:48 a.m., NP Ball assessed Edwards for complaints

   stemming from the dog bite incident. Among other things, she tested his vision and examined his

   eyes. Because of Edwards’ reports of occasional blurred vision, NP Ball referred him to an

   optometrist for evaluation. From her examination, NP Ball noted no acute neuro deficits and




                                                    10
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 11 of 12 Pageid#: 1527



   indicated that Edwards should follow up as needed. Records indicated that Edwards was already

   on the list to see the regional physician.

          On February 27, 2019, Edwards submitted a Regular Grievance, stating:

          On 2-14-19 I was taken to Medical between 9:45AM-9:30AM to see [NP Ball]. I
          told her about the problem with my hands & wrist not having any feeling & giving
          me pain. She stated she is not worried about it. Told me to wait a month or two it
          should go away. She told me this on 11-29-18 & continue to keep telling me every
          time I see her this problem is becoming worse. I been scheduled to see an
          optometrist which is an eye doctor while the problem with my hands & wrist is
          being neglected. I’m being refused medical assistance for the noted problems.

   Id. at 49. On March 4, 2019, RN Witt provided this information in response: “As I explain[ed] in

   prior request that if you were still having trouble to put in a request to see practitioner. I have

   placed you on the list to see regional practitioner but he only is here once or twice a month.” Id.

   at 50. The Level I response, relying on this information from RN Witt, ruled the February 27,

   2019, Regular Grievance to be unfounded. It noted that NP Ball had assessed Edwards for his

   medical complaints on February 14, 2019, and had not denied him medical treatment; that Edwards

   should follow up as needed; and that he was currently on the list to see the regional physician, Dr.

   Fox.

          As to RN Witt, Edwards contends that she knew from his remedy forms of his complaints

   about pain, numbness, and eye problems, but took no steps to address his medical needs more

   appropriately. Edwards also complains that RN Witt never assessed or evaluated him to determine

   whether NP Ball was accurate in finding no acute neurological deficits. In addressing Edwards’

   written grievances and complaints, however, RN Witt reviewed and quoted from reports of the

   care provided—to ensure that Edwards’ medical complaints had not been ignored and that a nurse,

   nurse practitioner, or doctor had examined him or was scheduled to do so soon. Moreover,

   Edwards offers no evidence that as a nurse, RN Witt has the medical expertise or authority to

   contravene or change a medical diagnosis or treatment order from a nurse practitioner like NP


                                                   11
Case 7:19-cv-00324-GEC-PMS Document 217 Filed 10/30/20 Page 12 of 12 Pageid#: 1528



   Ball, who is licensed to perform different duties than a nurse. On the contrary, a nurse is entitled

   to rely on the prescriptions of a doctor or nurse practitioner as a more highly trained medical

   professional regarding the appropriate course of treatment for an inmate patient and cannot be

   found deliberately indifferent for doing so. See, e.g., Miltier v. Beorn, 896 F.2d 848, 854 (4th Cir.

   1990) (“No record evidence suggests why [defendant] should not have been entitled to rely upon

   [prison’s] health care providers’ expertise” for appropriateness of evaluation or care previously

   provided to inmate), overruled on other grounds by Farmer v. Brennan, 511 U.S. 825, 840 (1994);

   Ames v. Sidi, No. 3:16CV781, 2019 WL 5685585, at *4 (E.D. Va. Oct. 31, 2019) (finding nurse

   “is entitled to rely upon the medical judgment of a doctor as to the proper course of treatment for

   an inmate”) (citing other cases).

          For the stated reasons, the court cannot find any genuine issue of disputed fact on which

   Edwards could persuade a jury that RN Witt’s challenged actions constituted deliberate

   indifference to any serious medical need. Accordingly, the court will grant summary judgment for

   RN Witt.

                                                          III.

          For the stated reasons, the court will grant summary judgment as to the claims against RN

   Witt, but will deny summary judgment as to the claims against NP Ball. 8 As stated, the court will

   dismiss the motion to dismiss as subsumed in the defendants’ summary judgment motion. An

   appropriate order will be entered herewith.

          The court will send a copy of this memorandum opinion and the accompanying order to

   plaintiff and counsel of record for the defendants.
                       30thday of October, 2020.
          ENTER: This ____

                                                       _________________________________
                                                       Senior United States District Judge


          8
              The pending motions by defendant Parks will be addressed in a separate opinion and order.
                                                          12
